DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 04/27/2021 have been considered by the Examiner.

Claim Objections
Claim(s) 1-15 are objected to because of the following informalities:  
Claim(s) 1-15 recite reference numerals in the claim. Although the drawings are part of the specification, they do not constitute antecedent basis for the claims. Examiner suggests removing the reference numerals to restore clarity.
Claim(s) 1 recite a term “the electrical connection” on line 4. The Examiner suggests amending the term to recite “an electrical connection” to restore antecedent clarity.
Claim(s) 12 recite a phrase “fastened one another” on line 3. The Examiner suggests amending the phrase to recite “fastened to one another” to restore clarity.
Claim(s) 13 recite a term “the sea floor” on line 17. The Examiner suggests amending the term to recite “a sea floor” to restore antecedent clarity.
Claim(s) 15 recite a term “a bend restrictor” on line 3. The Examiner suggests amending the term to recite “the bend restrictor” to restore antecedent clarity.

Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-8 and 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 9306340; hereinafter Chen) in view of Lund et al. (EP 2503093).
Regarding claim 1, Chen teaches in figure(s) 1-4 a submersible apparatus for testing a submarine high voltage (HV) cable system (pg. 1 - a system and method for underwater termination of high voltage power cables), comprising: 
- a cable termination (sub-sea cable termination chambers 106,108 in fig. 1) comprising an electrical insulator (an insulating layer 190, an insulation screen layer 192, dielectric fluid 138) and a shielding electrode (faraday cages 150,142 shielded conductor 196 of power cable 134) for the electrical connection with a cable end (power cable 128); 

    PNG
    media_image1.png
    737
    456
    media_image1.png
    Greyscale
	
    PNG
    media_image2.png
    545
    260
    media_image2.png
    Greyscale

- a cable restrictor comprising a through channel (stress cone 140, 148, stress grading layer 174 in figs. 1,3; electrical connector 100 may be configured to withstand the ambient water pressure; stress grading layer 174 may include a host material and one or more filler materials. The host material may include an epoxy material and/or a cross-linked silicone rubber); and
 - a termination (wet-mate chamber 110 with piston subunit 120) in through communication with the cable restrictor (140,148,174) and the cable termination (106,108).
Chen does not teach explicitly cable bend restrictor; termination locking
However, Lund teaches in figure(s) 1-7 cable bend restrictor (bend stiffener 100; fig. 3); termination locking (a terminating element 190 includes an annular collar 240, flexure element 140 includes annular collar 210; fig. 4)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Chen by having cable bend restrictor; termination locking as taught by Lund in order to provide appropriate bending properties for submerged cable as evidenced by “modular bend stiffeners suitable for cables and pipes where they are anchored for avoiding damage due to stresses experienced by the cable and pipes as they flex and move in operation" (pg. 1 lines 5-10).

Regarding claim 2, Chen teaches in figure(s) 1-4 the submersible apparatus of claim 1, wherein the cable end (128) comprises a cable conductor (conductor 186), an insulating system (insulating layer 190, insulation screen layer 192) and a cable armour (layer 194 include swelling tape and metal sheath).

Regarding claim 3, Chen teaches in figure(s) 1-4 the submersible apparatus of claim 1, wherein the cable termination comprises two parts, specifically a cable end insulating part (190, 192) and a cable end terminating part (106,108).

Regarding claim 4, Chen teaches in figure(s) 1-4 the submersible apparatus of claim 1, wherein the cable termination comprises a protective cylinder (col. 4 lines 5-7 - inner cylindrical cavity 124 that extends axially through the first pressure control chamber 102 along a centerline axis 126).

Regarding claim 5, Chen teaches in figure(s) 1-4 the submersible apparatus of claim 3, wherein the cable termination comprises a protective cylinder (col. 4 lines 5-7 - inner cylindrical cavity 124 that extends axially through the first pressure control chamber 102 along a centerline axis 126) having two parts, one for each of the cable end insulating part (158) and the cable end terminating part (112, 114).

Regarding claim 6, Chen teaches in figure(s) 1-4 the submersible apparatus of claim 3, wherein the cable end terminating part houses the electrical insulator (190,192) in direct contact with the shielding electrode (196).

Regarding claim 7, Chen teaches in figure(s) 1-4 the submersible apparatus of claim 3, wherein the cable termination comprises an electric field control portion (col. 6 lines 64-67 - non-linear resistive layers 158, 160 may be configured to control the DC electric field that may be generated in the first and second cable termination chambers 106, 108) as an optional part of the cable end insulating part (158).

Regarding claim 8, Chen teaches in figure(s) 1-4 the submersible apparatus of claim 1, wherein the termination locking (wet-mate chamber 110 with piston subunit 120) is part of the cable termination or is separate from and connectable thereto.

Regarding claim 10, Chen in view of Lund teaches the submersible apparatus of claim 1, 
Lund additionally teaches in figure(s) 1-7 wherein the cable bend restrictor (140,148,174 in fig. 1 of Chen; 100 in fig. 3 of Lund) comprises a plurality of interconnected elements (120,130).

Regarding claim 11, Chen in view of Lund teaches the submersible apparatus of claim 10, 
Lund additionally teaches in figure(s) 1-7 wherein the cable bend restrictor further comprises a connecting flanges/locking directly mechanically connected to the termination locking (para. 18 - bend stiffener is implemented so that the inflexible elements include at each end thereof an outwardly tapered annular flange terminating in an associated lip, wherein the lips of the inflexible elements are adapted to engage with annular collars of the flexible elements for coupling the inflexible elements via the flexible elements together, and wherein the annular collars are adapted to encircle and retain the one or more flexible pads disposed between the lips).

Regarding claim 12, Chen in view of Lund teaches the submersible apparatus of claim 11, 
Lund additionally teaches in figure(s) 1-7 wherein each of the interconnected elements (120,130) and the connecting flanges/locking (flange 160; fig. 3) is made in two halves which can be fastened one another.

Regarding claim 13, Chen teaches in figure(s) 1-4 a method for testing a submarine high voltage (HV) cable system (pg. 1 - a system and method for underwater termination of high voltage power cables), comprising the steps of: 
- arranging a cable (power cable 128; fig. 1) in a submersible apparatus (pg. 1 - a system and method for underwater termination) comprising a cable restrictor (stress cone 140, 148, stress grading layer 174 in figs. 1,3; electrical connector 100 may be configured to withstand the ambient water pressure; stress grading layer 174 may include a host material and one or more filler materials. The host material may include an epoxy material and/or a cross-linked silicone rubber), a termination (wet-mate chamber 110 with piston subunit 120) and a cable termination (sub-sea cable termination chambers 106,108 in fig. 1) by the following sub-steps: 
- inserting a cable end of the cable (128) through the termination (106,108); 
- connecting the cable end (128), provided with an electric field control portion (abs. - insulation screen layer configured to control a direct current electric field generated in the cable termination chamber …deflector configured to be coupled to the first power cable and control an alternating current electric field generated in the cable termination chamber), to an electrically conductive shielding electrode (faraday cages 150,142 shielded conductor 196 of power cable 134)  housed within an electrical insulator (an insulating layer 190, an insulation screen layer 192, dielectric fluid 138) in the cable termination (106,108); 
- assembling the termination (120/110) to the cable termination (106,108); and 
- positioning the cable end (128) in the (140,148,174) while connecting the restrictor to the termination (106,108), the sub-steps of inserting and connecting the cable end being carried out before the sub-step of positioning the cable end (128) in a cable restrictor (106,108); 
- laying down the submersible apparatus containing the cable end (128) to the sea floor (col. 1 lines 16-32 - power to electrical components on the sea floor is supplied from sea or land based power sources. the electrical components may include submerged process control equipment); 
- energizing the cable to perform an electric test thereon (col. 1 lines 16-32 - high voltage power cables may be electrically connected to the electrical components using sub-sea connectors; col. 7 lines 60-63 :- electrical connector 100 may be configured to control this AC electric field that is generated in the first and second cable termination chambers 106, 108.); 
- de-energizing the cable (control of DC/AC electric field steps 804, 806 in fig. 8 implies energizing/de-energizing); 
- recovering the submersible apparatus containing the cable end (col. 1 lines 37-38 :- retrieving the connectors for repair).

Chen does not teach explicitly cable bend restrictor; termination locking
However, Lund teaches in figure(s) 1-7 cable bend restrictor (bend stiffener 100; fig. 3); termination locking (a terminating element 190 includes an annular collar 240, flexure element 140 includes annular collar 210; fig. 4)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Chen by having cable bend restrictor; termination locking as taught by Lund in order to provide appropiate bending properties for submerged cable as evidenced by “modular bend stiffeners suitable for cables and pipes where they are anchored for avoiding damage due to stresses experienced by the cable and pipes as they flex and move in operation" (pg. 1 lines 5-10).

Regarding claim 14, Chen teaches in figure(s) 1-4 the method according to claim 13, wherein the step of connecting the cable end, provided with an electric field control portion, to an electrically conductive shielding electrode is preceded by a step of inserting the cable end in a protective cylinder of the cable termination, then provided with an electric field control portion (abs. - insulation screen layer configured to control a direct current electric field generated in the cable termination chamber …deflector configured to be coupled to the first power cable and control an alternating current electric field generated in the cable termination chamber).

Regarding claim 15, Chen in view of Lund teaches the method according to claim 13, 
Lund additionally teaches in figure(s) 1-7 wherein the step of positioning the cable end in the bend restrictor is performed by: 
- using a bend restrictor comprising connecting flanges/locking (160; fig. 3) and interconnected elements (120,130) made into two halves; 
- placing the cable end (170) in a through channel formed by one half of the connecting flanges/locking and, sequentially, of each interconnected element; 
- joining the two halves of the connecting flanges/locking and, sequentially, of each interconnected element; 
- connecting the connecting flanges/locking and, sequentially, each interconnected element to a downstream element (terminating element 150).

Claim(s) 9 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Lund, and further in view of Thomas et al. (US 4722590).
Regarding claim 9, Chen in view of Lund teaches the submersible apparatus of claim 1, 
Chen does not teach explicitly wherein the termination locking comprises a case and an armour locking.
However, Thomas teaches in figure(s) 1-7 wherein the termination locking comprises a case (sleeves 22,23,53,57 with grooves 71,60; figs. 5-7) and an armour locking (armour 21,51).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Chen by having wherein the termination locking comprises a case and an armour locking as taught by Thomas in order to provide "swaging creates a lock ring on the middle sleeve … improve the tensile strength of the termination" (abstract).

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
See the List of References cited in the US PT0-892.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKM ZAKARIA whose telephone number is (571)270-0664.  The examiner can normally be reached on 8-5 PM (PST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on (571) 272-2258.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AKM ZAKARIA/

Primary Examiner, Art Unit 2868